Citation Nr: 0612260	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-34 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected residuals of a gunshot wound to the right 
lower humerus, Muscle Group V, currently rated as 10 percent 
disabling.  

2.  Entitlement to an increased disability evaluation for 
service-connected residuals of a gunshot wound to the right 
forearm, Muscle Group VIII, with hypesthesia, currently rated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, 
Regional Office (RO) that denied the veteran's claims of 
entitlement to an increased disability evaluation for 
service-connected residuals of a gunshot wound to the right 
lower humerus, Muscle Group V, currently rated as 10 percent 
disabling, and entitlement to an increased disability 
evaluation for service-connected residuals of a gunshot wound 
to the right forearm, Muscle Group VIII, with hypesthesia, 
currently rated as 10 percent disabling.  The veteran 
ultimately perfected an appeal of that decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

In an April 2003 development letter, the RO asked that if the 
veteran had recently been treated at a VA facility, he should 
provide the name and address of the VA medical center and the 
dates of treatment.  The RO indicated that the records would 
be requested from the medical center without the need for 
authorization from the veteran.  In May 2003, the veteran 
submitted a statement in response to that request, stating 
that he had been treated at the "Crawford County VA Clinic" 
in January 2003.  The record of the veteran's treatment at 
the Crawford County VA Clinic are not of record in the 
veteran's claims folder, and there is no indication that it 
has been sought.  Consequently, it is incumbent upon VA to 
assist the veteran in obtaining treatment records and medical 
evidence, the location of which has been identified in order 
to fully determine the nature and severity of the 
disabilities at issue.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159.  

Further, the Board notes that in March 2006, the veteran's 
service representative submitted an Appellant's Brief in 
support of the veteran's claims.  In the context of that 
Brief, the veteran's representative asserted a claim of 
"entitlement to service connection for right wrist and hand 
conditions, to include as secondary to the veteran's service-
connected residuals of GSWs right forearm and right lower 
humerus."  Given that a successful outcome to that claim 
could have a positive effect on the outcome of the current 
claims for increased ratings for the underlying disabilities, 
the Board finds that claim to be inextricably intertwined 
with the current claims, and thus must be adjudicated 
simultaneously thereto.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for increased ratings, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for an increased rating.  As this 
question is involved in the present appeal, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that an effective 
date for the award of benefits will be assigned if an 
increased rating is awarded, and also includes an explanation 
as to the type of evidence that is needed to establish an 
effective date.  The notice to the veteran should also 
request that he provide any evidence in his possession that 
pertains to the claims, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

Accordingly, further appellate consideration of the matters 
on appeal will be deferred and the case is REMANDED to the RO 
via the AMC for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The VBA/AMC should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for the 
claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  The corrective VCAA 
notice should also request the veteran to 
submit any evidence in his possession 
that pertains to the claims.  The VBA/AMC 
should otherwise insure that the 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) have been met in 
this case.

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, who 
have treated him for the disorders at 
issue since October 2003, the date of the 
most recent medical records in the claims 
file.  

After obtaining all necessary 
authorizations and releases, the VBA AMC 
should attempt to obtain copies of the 
treatment records from the "Crawford 
County VA Clinic," and any other 
providers identified by the veteran.  All 
records obtained should be associated 
with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

5.  Thereafter, the RO/AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
fully completed.  If it is not, the 
RO/AMC should implement the necessary 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  After ensuring that all the requested 
development has been fully accomplished, 
the RO/AMC should re-adjudicate the claims 
of entitlement to an increased disability 
evaluation for service-connected residuals 
of a gunshot wound to the right lower 
humerus, Muscle Group V, currently rated 
as 10 percent disabling, and entitlement 
to an increased disability evaluation for 
service-connected residuals of a gunshot 
wound to the right forearm, Muscle Group 
VIII, with hypesthesia, currently rated as 
10 percent disabling.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO/AMC should 
issue a supplemental statement of the case 
(SSOC) that contains notice of all 
relevant actions taken on the claims for 
benefits on appeal, to include a summary 
of the evidence reviewed and the 
applicable law and regulations pertinent 
to this matter.  A reasonable period of 
time for a response should be afforded.  
The RO/AMC should also adjudicate the 
issue of entitlement to service connection 
for right wrist and hand disabilities, to 
include as secondary to the veteran's 
service-connected residuals of gunshot 
wounds to the right forearm and right 
lower humerus.  If that claim is not 
granted, and the veteran provides a timely 
notice of disagreement with that decision, 
the RO should issue a statement of the 
case, and then if the veteran submits a 
timely substantive appeal, that matter 
should also be returned in accordance with 
applicable procedures.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

